DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This is responsive to the claims filed 06/30/2022. 
This is a final in response to the Amendment filed on 06/30/2022. 
Claims 1-20 remain pending and Claims 2 to 15 and 17 are currently amended. 
Applicant’s IDS submission is acknowledged and provided herewith. 


AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2010/0075756 A1 to Roberts et al. (hereinafter Roberts). 

Regarding Claim 1, (Original) Roberts discloses a gaming controller system comprising: 
a gaming controller having a surface including a plurality of buttons corresponding to in-game inputs ([0025] discloses an input interface generates an input signal in response to a user input at the secondary controller 108.  In other words, a user presses a button or moves a thumb pad on the secondary controller 108, and the input interface generates an input signal corresponding to the user's press of a button and/or moving of the thumb pad, and so forth.  Specifically, the input interface includes a trigger input interface 118 and a direction input interface 120); 
a local memory located within the gaming controller and having machine readable non-transitory storage including a profile data that modifies the in-game input ([0028], [0038] discloses the secondary controller 108 includes a memory device 122.  One embodiment of the illustrated memory device 122 stores a first profile 123 and a second profile 124); and 
a processor located within the gaming controller and configured to read the non- transitory storage in view of the profile data to modify the in-game inputs ([0028], [0032], [0037]-[0038], [0045], [0055] discloses a user customizes the mapping of a certain button on the secondary controller 108 to a certain output signal and stores the customized mapping as a profile in the memory device 122; in one embodiment, the profile switch 136 selects a profile according to a profile stored in the memory device 122, generates a profile signal based on the selected profile, and sends the profile signal to the trigger switch 126 and/or the microcontroller 130. The profile signal indicates the mapping of the output signal to one of the output lines 152. Thus, the output interface 121 sends the output signal to the console controller 106 over one of the output lines 152 according to the mapping of the selected profile.).  

Regarding Claim 2 (Currently Amended), Roberts discloses the gaming controller system according to claim 1, wherein the profile data includes a plurality of gaming profiles preselected by a user and wherein the processor is further configured to select one of the plurality of gaming profiles ([0033], [0038] discloses the profile switch 136 selects a profile stored in the memory device 122.  In some embodiments, the profile switch 136 includes a switch that includes positions selectable by a user.  For example, the profile switch 136 may include at least a first profile position and a second profile position.  In one example embodiment, when a user switches the profile switch 136 to the first profile position, the first mapping set associated with the stored first profile 123 is implemented such that the first output signal is mapped to the first output line of the output lines 152, as explained above with reference to the first profile 123). 

Regarding Claim 3, (Currently Amended) Roberts discloses the gaming controller system according to claim 2, wherein each gaming profile includes distinct in-game inputs associated with the plurality of buttons ([0028], [0038]).  

Regarding Claim 4, (Currently Amended) Roberts disclose the gaming controller system according to Claim 3, wherein the processor is further configured to select one of the plurality of gaming profiles in game without having to access a menu screen ([0038]).  

Regarding Claim 9, (Currently Amended) Roberts discloses the gaming controller system according to claim 2, further including a remote network including additional gaming profiles and the processor is further configured to move the additional gaming profiles to the memory (Roberts, [0025], [0038], [0056]).  

Regarding Claim 11, (Currently Amended) Roberts discloses the gaming controller system according to claim 1, wherein the gaming surface does not include a joystick ([0025]).  

Regarding Claim 12, (Currently Amended) Roberts discloses the gaming controller system according to claim 2, wherein the processor is configured to switch between at least two of the gaming profiles with a toggle located on the controller ([0033], [0036]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0075756 A1 to Roberts et al. in view of U.S. Patent Application Publication 2004/0176166 A1 to Siegel. 

Regarding Claim 5, (Currently Amended) Roberts discloses the gaming controller system according to claim 3, but fails to explicitly disclose wherein at least two gaming profiles include different preselected simultaneous opposing cardinal direction override protocols.  
In a related invention, Siegel discloses wherein at least two gaming profiles include different preselected simultaneous opposing cardinal direction override protocols ([0006]-[0009] discloses the game controller includes a switch mechanism having a switch such as a mechanical switch or the like which enables a player to switch between different modes of operation of at least one control device 
on the game controller associated with the video game system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of Roberts with the features of Siegel in order to accommodate different preferences of players, enabling them to quickly and easily switch between different modes of operation such as between a normal mode and an inverted mode (Siegel, [0005]). 

Regarding Claim 6, (Currently Amended) Roberts in view of Siegel discloses the gaming controller system according to claim 5, wherein at least one of the simultaneous opposing cardinal direction override protocol includes an absolute override setting wherein one in-game input always overrides another opposing in-game input (Siegel, [0006]-[0009]).  

Regarding Claim 7, (Currently Amended) Roberts in view of Siegel discloses the gaming controller system according to claim 5, wherein the gaming controller includes at least one joystick and at least one of the simultaneous opposing cardinal direction override protocols includes overriding one of opposing non-joystick inputs and joystick inputs in favor of the other opposing non-joystick inputs and joystick inputs (Siegel, [0006]-[0009]).  

Regarding Claim 8, (Currently Amended) Roberts in view of Siegel discloses the gaming controller system according to claim 5, wherein at least one of the simultaneous opposing cardinal direction override protocol includes prioritized in- game input based upon which button is pressed first (Siegel, [0006]-[0009]).  

Regarding Claim 10, (Currently Amended) Roberts discloses the gaming controller system according to claim 9, wherein the memory further includes authentication data and the software includes corresponding authentication data that is matched before providing access to the additional gaming profiles in the network.  













Claims 13-16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0075756 A1 to Roberts et al. in view of U.S. Patent 5,087,910 to Guyot-Sionnest (“Guyot”). 

Regarding Claims 13 and 14, (Currently Amended) Roberts discloses the gaming controller system according to claim 1, but fails to discloses wherein the plurality of buttons includes a first assemblage of buttons and a modifier button located adjacent to the first assemblage of buttons, and wherein the processor is configured to translate the holding of the modifier button during pressing any of the buttons in the first assemblage of buttons as having a stronger in-game input than if the modifier button is not held…and wherein the plurality of buttons includes a second assemblage of buttons and a second modifier button located adjacent to the second assemblage of buttons, and wherein the processor is configured to translate the holding of the second modifier button during pressing any of the buttons in the second 5Appln. No.: TBD Applicant: Dustin Huffer Docket No.: 074428-00028 Preliminary Amendmentassemblage of buttons as having a stronger in-game input than if the second modifier button is not held.  
In a related invention, Guyot discloses a hand-operated controller with: 
the plurality of buttons including a first assemblage of buttons and a modifier button located adjacent to the first assemblage of buttons, and wherein the processor is configured to translate the holding of the modifier button during pressing any of the buttons in the first assemblage of buttons as having a stronger in-game input than if the modifier button is not held (see Element 3 below, buttons 5a and 5b have a generally rectilinear shape, Col. 4:9-36); and 
the plurality of buttons further including a second assemblage of buttons and a second modifier button located adjacent to the second assemblage of buttons, and wherein the processor is configured to translate the holding of the second modifier button during pressing any of the6Appln. No.: TBD Applicant: Dustin Huffer Docket No.: 074428-00028 Preliminary Amendment buttons in the second assemblage of buttons as having a stronger in-game input than if the second modifier button is not held (see Element 4 below, Col. 4:9-36).  

    PNG
    media_image1.png
    766
    1146
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of Roberts with the modification and assemblage of buttons features of Guyot in order to provide a user/player by increasing the number of controller options that may be used on a gaming console beyond the proprietary controller to help to increase the controller options of a game player (Robert, [0003]). 

Regarding Claim 15, (Currently Amended) Roberts in view of Guyot discloses the gaming controller system according to claim 14, wherein each button in the plurality of buttons located on the surface of the gaming controller is a circular arcade style button (Robert, [0024]).   






Regarding Claim 16, (Previously Presented) Roberts discloses a gaming controller system comprising: 
a gaming controller having a surface including a plurality of buttons corresponding to in-game inputs ([0025] discloses an input interface generates an input signal in response to a user input at the secondary controller 108.  In other words, a user presses a button or moves a thumb pad on the secondary controller 108, and the input interface generates an input signal corresponding to the user's press of a button and/or moving of the thumb pad, and so forth.);
a local memory located within the gaming controller and having machine readable non-transitory storage including a profile data that modifies the in-game input ([0028], [0038] discloses the secondary controller 108 includes a memory device 122.  One embodiment of the illustrated memory device 122 stores a first profile 123 and a second profile 124); 
a processor located within the gaming controller and configured to read the non- transitory storage in view of the profile data to modify the in-game inputs ([0028], [0032], [0037]-[0038], [0045], [0055] discloses a user customizes the mapping of a certain button on the secondary controller 108 to a certain output signal and stores the customized mapping as a profile in the memory device 122; in one embodiment, the profile switch 136 selects a profile according to a profile stored in the memory device 122, generates a profile signal based on the selected profile, and sends the profile signal to the trigger switch 126 and/or the microcontroller 130. The profile signal indicates the mapping of the output signal to one of the output lines 152. Thus, the output interface 121 sends the output signal to the console controller 106 over one of the output lines 152 according to the mapping of the selected profile.).

However, Roberts does not explicitly disclose: 
the plurality of buttons including a first assemblage of buttons and a modifier button located adjacent to the first assemblage of buttons, and wherein the processor is configured to translate the holding of the modifier button during pressing any of the buttons in the first assemblage of buttons as having a stronger in-game input than if the modifier button is not held; and 
the plurality of buttons further including a second assemblage of buttons and a second modifier button located adjacent to the second assemblage of buttons, and wherein the processor is configured to translate the holding of the second modifier button during pressing any of the6Appln. No.: TBD Applicant: Dustin Huffer Docket No.: 074428-00028 Preliminary Amendment buttons in the second assemblage of buttons as having a stronger in-game input than if the second modifier button is not held.  

In a related invention, Guyot discloses a hand-operated controller with: 
the plurality of buttons including a first assemblage of buttons and a modifier button located adjacent to the first assemblage of buttons, and wherein the processor is configured to translate the holding of the modifier button during pressing any of the buttons in the first assemblage of buttons as having a stronger in-game input than if the modifier button is not held (see Element 3 below, buttons 5a and 5b have a generally rectilinear shape, Col. 4:9-36); and 
the plurality of buttons further including a second assemblage of buttons and a second modifier button located adjacent to the second assemblage of buttons, and wherein the processor is configured to translate the holding of the second modifier button during pressing any of the6Appln. No.: TBD Applicant: Dustin Huffer Docket No.: 074428-00028 Preliminary Amendment buttons in the second assemblage of buttons as having a stronger in-game input than if the second modifier button is not held (see Element 4 below, Col. 4:9-36).


    PNG
    media_image1.png
    766
    1146
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of Roberts with the modification and assemblage of buttons features of Guyot in order to provide a user/player an increased number of controller options that may be used on a gaming console beyond the proprietary controller to help to increase the controller options of a game player (Robert, [0003]). 


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0075756 A1 to Roberts et al. (hereinafter Roberts) in view of U.S. Patent Application Publication 2016/0193528 A1 to IKENAGA et al. (hereinafter Ikenaga).

Regarding Claim 17, (Currently Amended) Roberts discloses a gaming controller system comprising: 
a gaming controller having a surface including a plurality of buttons corresponding to in-game inputs ([0025] discloses  an input interface generates an input signal in response to a user input at the secondary controller 108.  In other words, a user presses a button or moves a thumb pad on the secondary controller 108, and the input interface generates an input signal corresponding to the user's press of a button and/or moving of the thumb pad, and so forth.  Specifically, the input interface includes a trigger input interface 118 and a direction input interface 120);
a local memory located within the gaming controller and having machine readable non-transitory storage including a profile data that modifies the in-game input ([0028] discloses the secondary controller 108 includes a memory device 122.  One embodiment of the illustrated memory device 122 stores a first profile 123 and a second profile 124); 
a processor located within the gaming controller and configured to read the non- transitory storage in view of the profile data to modify the in-game inputs ([0028] discloses the first profile 123 stores a first mapping of a first output signal to a first output line.  The second profile 124 stores a second mapping of the first output signal to a second output line of the console controller connector 116.  In other words, in one embodiment, a user customizes the mapping of a certain button on the secondary controller 108 to a certain output signal and stores the customized mapping as a profile in the memory device 122; [0032], [0037]-[0038], [0045], [0055] discloses a user customizes the mapping of a certain button on the secondary controller 108 to a certain output signal and stores the customized mapping as a profile in the memory device 122; in one embodiment, the profile switch 136 selects a profile according to a profile stored in the memory device 122, generates a profile signal based on the selected profile, and sends the profile signal to the trigger switch 126 and/or the microcontroller 130. The profile signal indicates the mapping of the output signal to one of the output lines 152. Thus, the output interface 121 sends the output signal to the console controller 106 over one of the output lines 152 according to the mapping of the selected profile); and 
wherein the profile data further includes settings for the plurality of buttons corresponding to analog tilt percentage.  

However, Roberts does not explicitly disclose wherein the profile date further includes settings for the plurality of buttons corresponding to analog tilt percentage.  

In a related invention, Ikenaga discloses a gaming controller with the profile date further includes settings for the plurality of buttons corresponding to analog tilt percentage ([0036], [0040] discloses analog operation units 303 can each be operated so as to, for example, tilt from a predetermined reference position, and the user inputs input information which reflects the amount and direction of tilt of the analog operation unit 303 from the reference position.  For instance, the user can use 
one of the analog operation units 303 to tilt an object to be controlled displayed on the display screen 304 in a desired direction by a desired amount in connection with the amount and direction of tilt of the analog operation unit 303). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robert to include the button tilt feature of Ikenaga in order to increase the number of controller options that may be used on a gaming console beyond the proprietary controller to help to increase the controller options of a game player. 

Regarding Claim 18, (Previously Presented) Roberts in view of Ikenaga discloses the gaming controller system of claim 17, wherein the plurality of buttons includes at least one modifier button with a modifying the settings to the plurality of buttons corresponding to analog tilt percentage by pressing the at least one modifier button (Roberts, [0033], Ikenaga, [0036], [0040]).  

Regarding Claim 19, (Previously Presented) Roberts in view of Ikenaga discloses the gaming controller system of claim 17, wherein the profile data includes a plurality of gaming profiles preselected by a user and wherein the processor is further configured to select one of the plurality of gaming profiles (Roberts, [0028], [0038]).  

Regarding Claim 20, (Previously Presented) Roberts in view of Ikenaga discloses the gaming controller system of claim 19, wherein the plurality of buttons includes a toggle button for switching between the plurality of gaming profiles (Roberts, [0032]-[0033], Ikenaga, [0085]).



Response to Arguments/Remarks

As an initial matter, Applicant’s amendments are sufficient to overcome the claim objection and the specification rejection. These objections and rejections is hereby withdrawn.

Applicant’s arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Regarding the arguments, on pages 7 to 8, for the rejection under 35 U.S.C. 102, Applicants argues that the cited references fail to disclose the cited prior art of “Roberts does not reveal that the element references with numeral 122 is a memory device and a processor.  As such, the current rationale does not support an anticipation rejection of the independent claim 1.”  Examiner respectfully disagrees. Upon reviewing the prior art of Roberts and cited in the response above, the second controller of Roberts discloses it includes a microcontroller 130 in fig. 2 and at paragraphs 32, 37, 38 and 55.  Thus, the prior art does disclose a processor for executing the claim limitation.  
Regarding the arguments, on pages 8 to 10,  for the rejections under 35 U.S.C. 103, Applicant argues that the cited prior art of Siegel, Guyot-Sionnest, and Ikenaga fails to make up for the deficiencies of Roberts as pointed out by the Applicant. The Examiner respectfully disagrees. As is discussed above, Roberts does disclose a processor included in the second controller, separate from the memory device 122. 

Conclusion
Claims 1 to 20 are examined above. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715